DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 8/11/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 21-32 have been added.
	Claims 1-20 have been canceled.
Remarks drawn to rejections of Office Action mailed 5/11/21 include:
Claim objections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.
103(a) rejection: which has been overcome by applicant’s amendments and has been withdrawn.
Double Patenting Rejections: which have been maintained in part as they relate to the newly added claims as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions and methods set forth herein would anticipate the compositions and methods of ‘926. ‘926 is drawn to pharmaceutical compositions comprising the same compound as claimed herein and an antigen associated with a bacteria or virus. The present claims are drawn to the same pharmaceutical composition and methods except the antigen is limited to an influenza antigen. It would have been prima facia obvious to use an influenza antigen in view of the claims of ‘926 since ‘926 requires the use of a viral antigen and influenza is a virus. Applicants have not shown anything unexpected about the combination of the compound and an influenza antigen. 

Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of copending Application No. 16/604,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the compositions and methods set forth herein would anticipate the compositions and methods of ‘867. ‘867 is drawn to pharmaceutical compositions comprising the same compound as claimed herein and an antigen associated with a bacteria or virus. The present claims are drawn to the same pharmaceutical composition and methods except the antigen is limited to an influenza antigen. It would have been prima facia obvious to use an influenza antigen in view of the claims of ‘867 since ‘867 requires the use of a viral antigen and influenza is a virus. Applicants have not shown anything unexpected about the combination of the compound and an influenza antigen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/608,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to vaccine type compositions which require antigens and are used for methods such as potentiating an immune response. ‘296 is drawn to compositions comprising the same active compound, plus an adjuvant. It would be prima facia obvious to add a generic adjuvant to the compositions instantly claimed since they are being used to potentiate the immune response and this would be increased by adding an adjuvant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/005,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions and methods set forth herein would anticipate the compositions and methods of ‘110. ‘110 is drawn to pharmaceutical compositions comprising the same compound as claimed herein and an antigen associated with a bacteria or virus. The present claims are drawn to the same pharmaceutical composition and methods except the antigen is limited to an influenza antigen. It would have been prima facia obvious to use an influenza antigen in view of the claims of ‘110 since ‘110 requires the use of a viral antigen and influenza is a virus. Applicants have not shown anything unexpected about the combination of the compound and an influenza antigen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623


/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623